DETAILED ACTION
	Receipt is acknowledged of Applicant’s amendments to the claims, remarks, and declaration, all filed on 6 July 2022.
	The declaration shows criticality sufficient to overcome the prima facie case of obviousness cited; as such, the rejection under 35 USC 103 has been withdrawn.
*  *  *  *  *
Allowable Subject Matter
Claims 9, 11-15, 23, and 25 are allowed.
*
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the declaration filed on 6 July 2022, Applicant has shown criticality of the claimed prebiotics in enhancing the claimed probiotic bacteria.  This showing of criticality overcomes the prima facie case of obviousness on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615